On September 28, 1945, we considered this appeal and affirmed the judgment entered below. Thereafter we granted a rehearing and re-argument.
In 1931, one Oberdorfer and others, by their promissory note, obligated to pay The Florida National Bank $14,500.00. The makers pledged to the bank another note, and a mortgage securing same, as collateral security to the primary note. The note was not paid and the Bank sued in equity to perfect its lien and to foreclose on the collateral. A deficiency decree was prayed against all defendants who might be adjudged to be liable on the pledged debt and the primary note. Oberdorfer died and the suit was revived against his administrator, Kassewitz. The collateral brought less than enough to pay the primary note whereupon the Bank applied to the chancellor for a deficiency against the administrator. The administrator resisted the motion for lack of jurisdiction in the court and other legal reasons none of which claimed payment or non-liability for the deficiency. The court denied the deficiency and no appeal was taken.
Thereafter the Bank sued the administrator at law for the balance due on the primary note. The administrator filed several pleas, among which was the former adjudication of the question wherein the chancellor denied the deficiency.
In the final analysis the question is whether the chancellor had the power to grant a deficiency for the balance remaining on the primary note. If he had such power the question is *Page 767 
no longer debatable that the denial would be a good plea in bar. Coffrin v. Sayles, 128 Fla. 622, 175 So. 236; Crawford v. Woodward, 140 Fla. 38, 191 So. 311.
Appellee insists that the decision in this case is ruled by Pierce v. Pasquarello, 125 Fla. 330, 169 So. 727. To this we do not agree, because of a factual difference. It must be remembered that deficiency decrees have been sanctioned only in foreclosure of mortgages. We have held that a deficiency would not be allowed in the foreclosure of a contract of purchase. McCaskill Co. v. Dekle, 88 Fla. 285, 102 So. 252.
This is not a case to apply the rule that equity once assumes jurisdiction will retain the cause to give full relief. This rule does not contemplate investing power in the court beyond its recognized jurisdiction. Judgments bind no one unless entered by a court having jurisdiction. The court's power arises by virtue of the law. It cannot arise by agreement of the parties; neither can it be infused in the court by error or inadvertence of the parties or their counsel. Johnson et al. v. McKinnon, 54 Fla. 221, 45 So. 23; Windsor v. McVeigh,93 U.S. 274, 23 L.Ed. 914.
The doctrine of res judicata is not applicable where the judgment plead was entered without complying with jurisdictional requirements because for that reason the judgment is void. See Harvard Law Review, Vol. 56, page 1 et seq.
After due consideration on rehearing, our conclusion is that the chancellor had no jurisdiction to adjudicate the question of a deficiency on the primary note and for that reason the denial thereof would not constitute res judicata.
There were rulings on other pleas adverse to appellee and no cross assignments of error are filed as to such rulings therefore we make no comment on those questions.
The former opinion is vacated and withdrawn and the judgment appealed from is reversed for further proceedings.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS and SEBRING, JJ., concur. *Page 768